Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Robert Michael Austin, Appellant                      Appeal from the County Criminal Court No.
                                                       9 of Tarrant County, Texas (Tr. Ct. No.
 No. 06-16-00135-CR         v.                         1438107). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Robert Michael Austin, pay all costs of this appeal.

                                                      RENDERED MAY 24, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk